DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 371 of PCT KR2018/014360, which claims priority to KR10-2018-0144509, filed 11/21/2018. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application on 7/25/2019.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted on contain improper shading that may affect clarity once reproduced (note Fig. 6-10). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-12, 13, 18, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1, 6-12, 13, 18, and 19-20, under Step 2A claims 1, 6-12, 13, 18, and 19-20  recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:	
a product customization method comprising: 
providing product information including customizable sections to a user;
providing one or more pieces of candidate image data for customizing a first section among the customizable sections; 
receiving first specific customization image data selected by the user from among the pieces of candidate image data for customizing the first section; 
providing one or more pieces of candidate image data, in which the first specific customization image data has been applied to the first section, for customizing a second section; 
receiving second specific customization image data selected by the user from among the pieces of candidate image data for customizing the second section; and 
when each piece of specific customization image data for all of the customizable sections is completely received, providing a final image of a product in which each piece of specific customization image data has been applied to all of the customizable sections.
	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an item search query may be communicated and a plurality of results including a range prices may be received and presented. This represents the performance of a marketing and/or sales activity (e.g., product search and investigation), which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including using a first user interface (UI) and using a second UI. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Further, the claimed elements do not provide an improvement in the functioning of a computer, or an improvement to other technology or technical field, utilize a particular machine, etc. 
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 2-9, dependent claims 2-9 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves, and merely result in a more complex abstraction. As such, claims 2-9 are understood to recite at least a similar abstract idea as recited in claim 1. 
Under prong 2 of step 2A, the additional elements of dependent claims 2-9 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is 

Lastly, under step 2B, claims 2-9 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, and/or generally link the exception to a technological environment. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-9 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Examiner Comment: Contingent limitations
	The Examiner notes the existence of multiple contingent limitations throughout the claims (e.g., claim 1: when each piece of specific customization image data for all of the customizable sections is completely received, claim 4: requesting the user to input individual data when an individual data input option of the user is preset, et al.). For purposes of compact prosecution, the Examiner has treated these limitations such that they represent positively performed method steps; however, these steps do not represent positively performed method steps. 
requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The contingent limitations throughout the claims should therefore be amended to positively recite the performance of said limitations. 

Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 20140052653) in view of Collier (US 20140201024). 

Regarding claim 1, Watkins discloses a product customization method comprising: 
providing product information including customizable sections to a user (see: Fig. 8a, Fig. 8b elements 808-181, 0189, 0191, 0194 (cursor over the section of the ring setting that he wishes to customize);
Note: the ring has various sections that may be customized (e.g., diamond, head, prong, side stones, band, etc.). See also Fig. 9b #908-916 and 0218 (each of tabs 908-916 may correspond to a design option category, such as head top style, side stone style, head side style, ring side style, ring top style or any other customizable elements)). 
providing one or more pieces of candidate image data for customizing a first section among the customizable sections using a first user interface (UI) (see: 0191 (available shape choices for a diamond. For example, the customer may use interactive design tool 800 in the beginning of his diamond search in order to decide which shape of diamond to purchase), Fig. 8a #816, Fig. 8e #810, Fig. 9a (e.g., diamond shapes, e.g., round, Asscher, oval, cushion, princess, and emerald), 0204), 
Note: while the examiner has emphasized the diamond shape as the first section, this could be interchangeable with the other features of the ring (i.e., one of ordinary skill would have readily understood that different features could serve as a first section). 
receiving first specific customization image data selected by the user from among the pieces of candidate image data for customizing the first section (see: 0189 (design tool 800 allows customers to select and change various components of the ring), Fig. 8e #868, 0191 (decide which shape of diamond to purchase), 0198 (customer selects heart-shaped diamond 868)); 
providing one or more pieces of candidate image data…for customizing a second section using a second UI (see: Fig. 8b #808-814, Fig. 8c, Fig. 8d, Fig. 9c -9d);
Note: any of the remaining options (e.g., head, band or their associated subcategories) could be understood as pieces of candidate information…for customizing a second section. Notably, 
receiving second specific customization image data selected by the user from among the pieces of candidate image data for customizing the second section (see: Fig. 0189 (design tool 800 allows customers to select and change various components of the ring), Fig. 8c #850-860, Fig. 8d #836-844, (customer selects an option by clicking on corresponding tabs 836-844), Fig. 9d “Show Only: Ornate”); and 
when each piece of specific customization image data for all of the customizable sections is completely received, providing a final image of a product in which each piece of specific customization image data has been applied to all of the customizable sections (see: Fig. 8e #824, 0201, Fig. 9e, 0227).

Though disclosing all of the above, including enabling a customizing user to make multiple selections with respect to multiple customizable sections of an article such as a ring, Watkins does not disclose where providing one or more pieces of candidate image data in which the first specific customization image data has been applied to the first section for customizing the second section. That is, Watkins is silent as to applying the first selection to candidate image data that is used in customizing the second section. 
It is worth reiterating that Watkins does update a preview model in real time (e.g., Fig. 8e #824) and update the template in view of current selections (see: 0195). Moreover, at least Fig. 9d seems to apply a selected ring style (e.g., single halo) and diamond shape (e.g., round) to the head side shape. This, however, is not expressly discussed by Watkins. 
To this accord, and also in the field of product customization, Collier discloses an interface for customization which presents a first option (e.g., Fig. 3 #310-314, Fig. 4 #402-416) for customization 
As such, Collier is understood to demonstrate the known technique of applying first specific customization image data (e.g., white “swoosh, or other graphic) to candidate image data used for customizing a second section (e.g., shoe images 304-306). 
One of ordinary skill in the art would have recognized that the known technique of Collier would have been applicable to the invention of Watkins as both share common functionality and purpose - namely, to facilitate product customization through a graphical user interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Watkins to have utilized the known technique of Collier in order to have provided an advanced customization process that would have prevented a customizing user from being distracted during the customization process (see: Collier: 0072). 

[Claim 2] The product customization method of claim 1, wherein the customizable sections relate to an appearance of the product including design, parts, or color (see: Watkins: Fig. 8b #808-181, Fig. 9b-9d, 0189, 01991, 0194; Collier: Fig. 3-4), and the one or more pieces of candidate image data are images of the product with different appearances (see: Collier: Fig. 3 #304-306, Fig. 4 (note elements 304-306 appear with the applied “swoosh”). .

[Claim 3] The product customization method of claim 1, wherein the customizable sections and the number of pieces of candidate image data for the customizable sections are preset according to a type of the product (see: Watkins: Fig. 8b #808-181 & 846, Fig. 9b-9d, 0189, 01991, 0194; see also: Watkins: 0038).

[Claim 4] The product customization method of claim 1, wherein the providing of the candidate image data comprises requesting the user to input individual data when an individual data input option of the user is preset for customizing of the first section or the second section and applying received individual data to the first section or the second section when the individual data input by the user is received (see: Watkins: 0195, 0198, 0203-0205, Fig. 8e #824, Fig. 9a).

[Claim 5] The product customization method of claim 1, wherein the first UI and the second UI provide the candidate image data so that browsing the candidate image data or selecting or deselecting specific customization image data is performed by a preset upward, downward, leftward, or rightward motion input (see: Watkins: 0221 (finger gesture on a touch-sensitive screen (i.e. swipe, tap, drag-and-drop)); Collier: 0057, 0063).

[Claim 6] The product customization method of claim 5, wherein when browsing the candidate image data is set to a leftward or rightward motion input in the first UI and the second UI, the one or more pieces of candidate image data are provided in a sequence or a reverse sequence every time the user inputs a leftward or rightward motion (see: Collier: Fig. 3 #304-306, 0057; see also: Fig. 21 #2102 & 2110, 0113).

[Claim 7] The product customization method of claim 6, wherein when selecting or deselecting the specific customization image data are respectively set to upward and downward motion inputs in the first UI and the second UI, the specific customization image data is selected or deselected by an upward or downward motion input of the user while the candidate image data is browsed (see: Fig. 3 #310-314, 0063, Fig. 4 #402-416, 0070).

[Claim 8] The product customization method of claim 1, wherein the first UI or the second UI provides information indicating at least one of the number of customizable sections, the number of pieces of candidate image data, the number of customized sections among the customizable sections, and the number of non-customized sections among the customizable sections (see: Watkins: Fig. 8b #808-818).
Note: elements 808-818 indicate a number of sections. Even presuming arguendo Watkins did not provide such teachings, merely claiming at least one of the number of customizable sections, the number of pieces of candidate image data, the number of customized sections among the customizable sections, and the number of non-customized sections among the customizable sections does not distinguish over the prior art. This is because this information represents non-functional descriptive data presented in the interface. That is, such a scenario presents no new and unobvious functional relationship between the information presented and the interface [See: MPEP 2111.05].


[Claim 9] The product customization method of claim 1, wherein the first UI and the second UI are consecutively displayed in a mobile terminal of the user according to a motion input of the user (see: Watkins: 0209, 0221, Fig. 8b-8e, Fig. 9a-9d); Collier: 0057, 0063, 0070). 
provide recommended candidate image data (e.g., matched ring configurations) determined according to a preset reference (e.g., input customer data used to match/filter configuration options) when providing the one or more pieces of candidate image data (see: 0203-0206, 0210, 0211, 0214, 0216, Fig. 9a-b).
Note: Watkins discloses a design tool which prompts the customer with a set of questions as well as for receiving input of selected options from the customer, including a ranking of the importance of option categories (see: 0203-0205, 0211, Fig. 9a). The data received from the customer represents a preset reference. 
The design tool then processes this data to identify matches and filter out combination that do not meet the preset reference (see: 0206, 0210, 0214, 0216, Fig. 9b). The presented ring configurations (which match the candidate image data for customizing a first section, e.g., ring style or diamond shape) represent candidate image data determined according to the preset reference. Further, as they are presented subsequent to the selection of first customization image data, they are understood to be provided when providing the one or more pieces of candidate image data (i.e., the one or more pieces for customizing a second section). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thurman (US 20140342853) discloses a product customization method that presents candidate item image data (e.g., Fig. 17-24), and further provides recommended product configuration as candidate image data (see; Fig. 30, 0177)
Chen (US 20100299616) discloses a product customization method for customizing a product having distinct sections (see: Fig. 2, Fig. 4 #408, Fig. 8-10)
Moody (US 20090189913) discloses a product customization method which enables variant creation of variant designs (see: 0006, 0034, 0046, Fig. 8, Fig. 9A, Fig. 10) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/               Primary Examiner, Art Unit 3619